This is an application to set aside the order heretofore made setting apart a homestead, on the ground that the Court had no jurisdiction of the proceedings, by reason of defective notice of the probate of the will of testator.
By the Court:
The order admitting the will to probate recites that service of the notice of the application for probate, was duly made upon all parties interested in the estate. The affidavits of service on file are defective as to the service; but they do not show that the recital in the order was untrue.
It was necessary for the petitioners to have shown, not only that the recital in the order was untrue, but that the Court was imposed upon in hearing the evidence upon which the law presumes that the recital was based.
The motion is denied.